Citation Nr: 0845049	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to January 
2005.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York, that denied the benefit sought on 
appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a June 2008 VA Form 21-4138 the veteran waived the right 
to have this evidence reviewed in the first instance by the 
RO.

During the June 2008 hearing before the undersigned judge, 
the veteran and his representative withdrew the following 
nine claims for service connection on the record: residuals 
of sinus surgery with a decreased sense of smell, a left 
shoulder condition, residuals of a crush injury to the right 
index finger, a low back condition, a left knee condition, a 
bilateral ankle condition, a right heel condition, a right 
great toe condition, and a right fifth toe condition.  These 
issues will not be addressed by the Board and are considered 
to be properly withdrawn in accord with 38 C.F.R. § 20.204.


FINDING OF FACT

The veteran's sleep apnea was incurred in service and has 
been causally related to service.  




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met. 
38 U.S.C.A. §§101(24), 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for sleep apnea; a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the evidence shows that applying the benefit of the 
doubt, the veteran is entitled to service connection for 
sleep apnea.  As for a current diagnosis, the veteran's sleep 
apnea was diagnosed in a January 2006 sleep study.

The Board additionally finds there is adequate documentation 
of the in-service incurrence of the veteran's sleep apnea.  
It appears there are some missing service medical records. 
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  Of the service medical records that 
do exist, sleep apnea is not documented in any.  However, the 
veteran has submitted the July 2006 statement of the 
physician's assistant who treated him in service, Captain 
B.F., P.A., which documents that the veteran was treated on 
numerous occasions throughout his active duty for symptoms of 
snoring, waking at night, and daytime somnolence.  Captain 
B.F. stated it was his medical opinion that the veteran was 
suffering from sleep apnea during this time, despite the lack 
of availability of an adequate laboratory sleep testing 
facility that could have confirmed this diagnosis.  The 
veteran also submitted a statement of M.K., a soldier who 
shared a tent with the veteran.  M.K. stated the veteran was 
a very heavy snorer and appeared to stop breathing in his 
sleep at night.  The veteran also submitted the statement of 
his spouse, to whom he was married while on active duty and 
also had personal knowledge of the veteran's problems 
sleeping during that time.  The veteran's spouse similarly 
described the veteran's problems with heavy snoring and that 
he appeared to stop breathing in his sleep.  The Board finds 
that all of this evidence establishes the in-service 
incurrence of the veteran's sleep apnea.

As to a link between service and the veteran's current sleep 
apnea, there is one positive opinion and one negative opinion 
associated with the record.  Against the veteran's claim is 
the opinion of a February 2007 VA examiner who found, "the 
presence of obstructive sleep apnea during military service 
is not established based on historical reports of snoring, 
chronic cough, or daytime sleepiness." 

In support of the veteran's claim is a July 2007 private 
medical report of David P. Rechlin, D.O., F.C.C.P., which 
states that the veteran's sleep apnea was likely present up 
to three years prior to his 2006 diagnosis.

The Board finds the benefit of the doubt must be given to the 
veteran as to these conflicting nexus opinions.  The Board 
notes that the 2007 VA examination report is less persuasive 
because the examiner's opinion is based on the lack of in-
service documentation of sleep apnea.  The examiner 
explicitly stated, "[t]here is no mention there [in service 
medical records] of any issues related to sleep apnea."  It 
appears the examiner did not have the benefit of reviewing 
the statement of Captain B.F., the physician's assistant who 
treated the veteran in service, prior to forming his opinion.  
The VA examination report also does not indicate the examiner 
considered the statements of the veteran's tent-mate or 
spouse who both reported that the veteran appeared to stop 
breathing in his sleep during the time he was on active duty.  
All of this evidence is strong support for the in-service 
incurrence of the veteran's sleep apnea, the lack of which 
founded the basis for the 2007 VA examiner's opinion.  For 
these reasons, the Board finds the evidence is, at minimum, 
in equipoise, and that service connection for sleep apnea is 
justified.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


